            Case 1:21-cv-00053-RP Document 1 Filed 01/15/21 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                     Austin Division

DANIEL GONZALES, JR.,

       Plaintiff,

v.                                                    CASE NO.: 1:21-CV-53

FIRST ADVANTAGE
BACKGROUND SERVICES CORP.,

       Defendant.

                                CLASS ACTION COMPLAINT

       COMES NOW the Plaintiff, DANIEL GONZALES, JR., by and through the undersigned

Counsel, and for his Complaint against the Defendant, FIRST ADVANTAGE BACKGROUND

SERVICES CORP., in support thereof respectfully alleges the following violations of the Fair

Credit Reporting act, 15 U.S.C. §§ 1681a–x (“FCRA”):

                                PRELIMINARY STATEMENT

       1.      This is an action for actual, statutory and punitive damages, costs and attorney’s

fees brought pursuant to the FCRA.

       2.      Enacted in 1970, the FCRA grants to consumers strong rights regarding

information that companies like Defendant trade about them. Specifically, Congress has

emphasized that “the consumer has a right . . . to correct any erroneous information in his credit

file.” S. Rep. No. 517, 91st Cong., 1st Sess. 2 at 2 (emphasis added). Through the FCRA,

Congress codified such right, establishing “the right of a consumer to be informed of

investigations into his personal life.” Id. at 1 (emphasis added).
            Case 1:21-cv-00053-RP Document 1 Filed 01/15/21 Page 2 of 11




       3.       The FCRA demands that for consumer reporting agencies (“CRAs”) to issue

consumer reports are charged with using reasonable procedures to ensure the maximum possible

accuracy of the information they report 15 U.S.C. § 1681e(b).

       4.       Should a consumer discover inaccurate information in a report and disputes that

information with the CRA, the FCRA demands that the CRA conduct a reasonable investigation

of the disputed information. 15 U.S.C. § 1681i.

       5.       The Plaintiff in this case lost a housing opportunity because Defendant supplied

the prospective landlord with a consumer report stating Plaintiff had been evicted from an Austin

apartment complex when he had not. Plaintiff has never been evicted.

       6.       After the landlord told Plaintiff it would not rent to him because of information

First Advantage reported about him, Plaintiff contacted First Advantage and disputed the

records. Rather than investigate itself, First Advantage demanded that Plaintiff provide a litany

of information showing he was not evicted from the property First Advantage reported he had

been evicted.

       7.       Plaintiff provided everything First Advantage demanded, and First Advantage

would not accept the information because it did not meet standards First Advantage seemed to be

inventing as the dispute wore on.

       8.       Ultimately, after much additional effort by Plaintiff and little by First Advantage,

First Advantage agreed to correct Plaintiff’s report. By that time, of course, it was too late for

him to rent the property that rejected him.

       9.       Plaintiff brings claims against First Advantage for its violations of Section

1681e(b) of the FCRA. First Advantage provided inaccurate information about Plaintiff,

attributing to him eviction records that were not his.




                                                2
           Case 1:21-cv-00053-RP Document 1 Filed 01/15/21 Page 3 of 11




        10.     Had First Advantage used reasonable procedures designed to assure the maximum

possible accuracy of the information it was reporting about Plaintiff, it would have discovered its

mistake and provided the landlord a clean report about Plaintiff.

        11.     Plaintiff brings a separate claim against First Advantage for its failure to properly

investigate Plaintiff’s dispute. Section 1681i provides no means by which First Advantage may

place the onus on the consumer to show that the information First Advantage has reported was

inaccurate. Yet that is just what First Advantage did—shifting all of the burden of its FCRA

investigation requirement to Plaintiff, and then requiring more information after Plaintiff

complied with those unreasonable demands.

        12.     As a result of the incorrect information reported by Defendant, Plaintiff suffered

actual damages, and is entitled to recover those damages as a well as punitive damages,

attorneys’ fees, and costs as permitted by the FCRA. 15 U.S.C. § 1681n, o.

                                   JURISDICTION & VENUE

        13.     This Court has federal question jurisdiction over Plaintiff’s FCRA claims

pursuant to 28 U.S.C. § 1331. The Court has also jurisdiction under the FCRA, 15 U.S.C. §§

1681n and 1681p.

        14.     Venue is proper in the United States District Court, Western District of Texas,

pursuant to 28 U.S.C. § 1391. Plaintiff resides in this District and Division, applied for housing

in this District and Division, and Defendant provided to the prospective landlord a background

check that was used for a housing decision in this District and Division. Plaintiff’s claims

therefore arose, in substantial part, in this District and Division.

        15.     Defendant regularly conducts business in this District and is subject to personal

jurisdiction in this District.




                                                  3
            Case 1:21-cv-00053-RP Document 1 Filed 01/15/21 Page 4 of 11




                                            PARTIES

        16.     The Plaintiff is a natural person and a “consumer” as defined by 15 U.S.C. §

1681a(c).

        17.     Defendant is a corporation authorized to do business in the State of Texas through

its registered agent.

        18.     Defendant is a “consumer reporting agency” as defined in 15 U.S.C. § 1681(f).

Defendant regularly engaged in the business of assembling, evaluating, and disbursing

information concerning consumers for the purpose of furnishing consumer reports, as defined in

15 U.S.C. § 1681(d) to third parties.

        19.     Defendant disburses such consumer reports to third parties under contract for

monetary compensation.

                                  FACTUAL ALLEGATIONS

        20.     On or about September 24, 2020, Plaintiff applied to rent an apartment with

Patten East, wherein Roscoe Properties, GP, LLC submitted a request for background

information regarding the Plaintiff to First Advantage.

        21.     Thereafter prospective landlord notified Plaintiff that his application had been

declined based on information provided by First Advantage that an eviction proceeding had been

filed against him by PMI Austin in November 2019.

        22.     The information reported about Plaintiff was false, as he has never been evicted

nor had eviction proceedings brought against him.

        23.     Plaintiff thereafter contacted First Advantage to dispute the inaccurate

information it reported about him.




                                               4
           Case 1:21-cv-00053-RP Document 1 Filed 01/15/21 Page 5 of 11




        24.     Rather than conduct an investigation on its own, as the FCRA requires, First

Advantage passed the burden of investigation to the Plaintiff, demanding that he provide

information showing he had not been the subject of an eviction brought by PMI Austin.

        25.     On September 25, 2020, Jay Otto, the owner of the property that was the subject

of the eviction proceedings, emailed a letter to fadvcustomercare@fadv.com to advise that the

Plaintiff, “Daniel Gonzales, Jr.” was the son of “Daniel Gonzales, Sr.” and that the Plaintiff had

not been the subject of the eviction. Mr. Otto further advised that First Advantage had confused

“Jr.” with “Sr”. Mr. Otto also confirmed that no eviction occurred at all, as to either Gonzales.

        26.     Mr. Otto also offered his telephone number should First Advantage seek

additional information. Discovery will show First Advantage never called Mr. Otto.

        27.     On September 27, 2020, Plaintiff was notified by First Advantage that the

information had been sent to its verifications department and would be processed accordingly.

        28.     On October 1, 2020, Resident Support at First Advantage forwarded an email to

Plaintiff to advise that the documentation provided was not sufficient to clear its unknown

eviction criteria.

        29.     On October 1, 2020 at 12:33 p.m., Dan Kennedy, Owner and President of PMI

Austin forwarded an email to fadvcustomercare@fadv.com with an attached letter to confirm

that Daniel Gonzales, Jr. was never a tenant of PMI Austin nor one of its affiliates. In addition,

Mr. Kennedy advised that Daniel Gonzales, Jr. was not evicted from any of its properties.

        30.     On October 1, 2020 at 1:40 p.m. advised Mr. Kennedy that it had received the

documentation which would be reviewed to determine acceptability and then validated for

authenticity.




                                                5
          Case 1:21-cv-00053-RP Document 1 Filed 01/15/21 Page 6 of 11




       31.     On October 7, 2020, resident.support@fadv.com advised that the documentation

provided the indecipherable:

       “[D]oesn’t meet Specific requirements to clear EVICTION – as it did not have
       Plaintiff’s address missing, To Clear Eviction – Applicant must provide letter
       showing EVICTION CASE ‘JACV19003870’ was ‘EXPUNGED, VACATED or
       SET ASIDE’ or a letter from Plaintiff ‘PMI AUSTIN’ on letterhead with
       Plaintiff’s signature with Applicant Name, Date, address, Contact Number stating
       that APPLICANT was not EVICTED-NO REVISION”.

       32.     On October 13, 2020, Mr. Kennedy advised again through email that Daniel

Gonzalez, Jr. was not evicted from 3005 Matador Dr., Austin, TX 78741. This letter was on PMI

letterhead, and included contact information for Mr. Kennedy.

       33.     Discovery will show First Advantage never contacted Mr. Kennedy.

       34.     Later in the day on October 13, 2020, First Advantage imposed yet another set of

requirements to clear the eviction from the Plaintiff’s report:

       “Eviction paper work – Must be a letter from the plaintiff or documents from the Court
       where the eviction was filed. Letters from plaintiff must be on professional letterhead
       with the applicant name and at least one other identifier. It must state the applicant was
       not evicted or that the filing was dismissed in error. Must be signed and include a
       verifiable business contact. Court documents must match applicant name, case number,
       and eviction date and must state Dismissed, Vacated, or Set Aside and must be an order
       with the Judges signature.”

       35.     Out of shear exhaustion Mr. Kennedy responded on October 13, 2020, that First

Advantage was being difficult and his previous emails stated, on a letterhead from his property

management company, that Daniel Gonzales, Jr. was not a tenant and he was not evicted from

one of their properties. Now First Advantage demanded court documents, that will take months

because the Court was not in session now.




                                                6
           Case 1:21-cv-00053-RP Document 1 Filed 01/15/21 Page 7 of 11




       36.     On October 13, 2020 at 7:28 p.m., First Advantage responded to Mr. Kennedy

that he needed to read the previous email carefully and that it did not say that it needed only a

court document, but this was another option from him to get. Again First Advantage stated:

       “[I]f the Letters from the plaintiff must be on professional letterhead with the
       applicant name and at least one other identifier. It must state the applicant was not
       evicted or that the filing was dismissed or in error. Must be signed and include a
       verifiable business contact”.

       37.     On November 2, 2020, Allison Binder, Career Case Manager with Youth

Services, Workforce Management, emailed First Advantage on behalf of Mr. Gonzales to try and

help him. She made revisions to Mr. Kennedy’s previous letter and requested acknowledgement

that these changes would satisfy First Advantage and lead to the correction of Plaintiff’s rental

history.

       38.     At no time for over a month of information being provided to it, and four

individuals confirming the mistake, did First Advantage recognize it had in fact made an error in

the information it reported about the Plaintiff.

       39.     First Advantage did nothing to investigate its inaccurate information—it required

the Plaintiff to obtain information and do all of the work, which proved to be a waste of time,

because First Advantage did not consider anything it had been provided.

       40.     Because of Defendant’s error, Plaintiff’s stress level has increased dramatically

because he faces the possibility of again being branded as having been evicted every time he

applies to rent a property.

       41.     In fact, First Advantage’s error caused Plaintiff to have to sign, against his will, a

new lease at his current apartment because he was unable to rent the property to whom First

Advantage provided the inaccurate report.




                                                   7
           Case 1:21-cv-00053-RP Document 1 Filed 01/15/21 Page 8 of 11




       42.     At all times pertinent hereto, the conduct of the Defendant, as well as that of its

agents, servants and/or employees, was malicious, intentional, willful, reckless, and in grossly

negligent disregard for federal laws and the rights of the Plaintiff herein

       43.     Further, all of First Advantage’s actions were taken exactly as First Advantage

planned and trained its employees and agents to conduct themselves. Nothing that occurred as to

Plaintiff was by accident, but rather was as First Advantage expected.

       44.     First Advantage’s investigation process violated the FCRA in several respects, not

the least of which that First Advantage did nothing to verify the information Plaintiff, Mr. Otto,

and Mr. Kennedy provided that directly conflicted with First Advantage’s information.

       45.     The FCRA demands that First Advantage investigate disputes. The Act does not

permit First Advantage to abdicate that duty and pass it on to the consumer.

       46.     Additionally, First Advantage violated the FCRA by failing to delete information

it could not verify. Plaintiff put First Advantage on clear notice that it was reporting inaccurate

information about him, yet First Advantage turned that mistake into Plaintiff’s problem and

made no changes despite taking no steps to verify the information it was reporting.

                    COUNT ONE: VIOLATION OF 15 U.S.C. § 1681e(b)

       47.     Plaintiff restates each of the allegations in the preceding paragraphs as if set forth

at length herein.

       48.     Defendant created a consumer report about Plaintiff for rental purposes, but the

report inaccurately stated that Plaintiff had previously been evicted.

       49.     Plaintiff has never been evicted, nor has he ever been the subject of eviction

proceedings.

       50.     Plaintiff has also never lived at the property to which the reported eviction is tied.




                                                8
           Case 1:21-cv-00053-RP Document 1 Filed 01/15/21 Page 9 of 11




       51.        Defendant violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in the preparation of the consumer

report it furnished regarding Plaintiff.

       52.        Had Defendant used a process that checks eviction records with address history, it

would have learned that Plaintiff has never lived at the property that is the subject of the eviction.

Failing to match such information before reporting an eviction is unreasonable.

       53.        As a result of Defendant’s violation of 15 U.S.C. § 1681e(b), the Plaintiff suffered

actual damages, including without limitation and by example only the loss of housing,

embarrassment, humiliation, stress, and other emotional and mental distress, as well as time and

money spent trying to correct and overcome these problems.

       54.        Defendant’s conduct, actions and inaction was negligent, entitling Plaintiff to his

actual damages under 15 U.S.C. § 1681o. Defendant’s conduct, actions and inaction were also

willful, rendering the Defendant liable for statutory and punitive damages, as well as attorneys’

fees and costs, in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

                       COUNT TWO – VIOLATION OF 15 U.S.C. § 1681i

       55.        The Plaintiff re-alleges and incorporates each of the above paragraphs as if fully

set out herein.

       56.        First Advantage violated 15 U.S.C. § 1681i in multiple ways, including, by

example only and without limitation: by failing to delete inaccurate information in the Plaintiff’s

credit file after receiving notice of such inaccuracies, by failing to conduct a lawful

reinvestigation, and by failing to maintain reasonable procedures with which to filter and verify

disputed information in the Plaintiff’s consumer file.




                                                  9
          Case 1:21-cv-00053-RP Document 1 Filed 01/15/21 Page 10 of 11




       57.     Further, First Advantage violated Section 1681i by conducting no investigation at

all. Section 1681i demands that when Plaintiff notified First Advantage of his dispute, that party

—the consumer reporting agency who received the disputes—must investigate those disputes.

The statute does not contemplate someone other than First Advantage conducting the

investigation, yet that is what occurred because First Advantage forced Plaintiff to take all

actions regarding the investigation.

       58.     As a result of Defendants’ violations of 15 U.S.C. § 1681i, the Plaintiff is entitled

to recover his actual damages pursuant to 15 U.S.C. § 1681n and/or § 1681o, or in the alternative

his statutory damages of $1,000 pursuant to 15 U.S.C. § 1681n.

       59.     Defendant’s conduct, action, and inaction were also willful, rendering Defendant

liable for actual or statutory damages, and punitive damages in an amount to be determined by

the Court pursuant to 15 U.S.C. § 1681n.

       60.     The Plaintiff is entitled to recover costs and attorneys’ fees from FADV in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.

       WHEREFORE the Plaintiff demands judgment and actual, statutory, and punitive

damages against Defendant, for his attorneys’ fees and costs; for pre-judgment and post-

judgment interest at the legal rate, and such other relief, including equitable relief, the Court does

deem just and proper.

                                       JURY TRIAL DEMAND

       Plaintiff demands trial by jury as to all issues so triable.




                                                 10
Case 1:21-cv-00053-RP Document 1 Filed 01/15/21 Page 11 of 11




                                  Respectfully submitted,

                                  Plaintiff Daniel Gonzales,

                                          /s/ J. Patrick Cohoon
                                  J. PATRICK COHOON
                                  Texas Bar No. 24034381
                                  Fed ID: 32152
                                  Leger Ketchum & Cohoon, PLLC
                                  179 S. Main Street, Suite 102
                                  Boerne, TX 78006
                                  Tel: (210) 504-4401
                                  Fax: (210) 504-4401
                                  pcohoon@lkclawfirm.com

                                  Of Counsel
                                  Craig C. Marchiando, SBT No. 24046347
                                  (application   for    District     admission
                                  forthcoming)
                                  CONSUMER LITIGATION ASSOCIATES, P.C.
                                  763 J. Clyde Morris Blvd., Suite 1-A
                                  Newport News, VA 23601
                                  (757) 930-3660
                                  (757) 930-3662 fax
                                  craig@clalegal.com

                                  Attorneys for Plaintiff




                             11
